Citation Nr: 1721989	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-00 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for bilateral foot bunions.  

3.  Entitlement to a compensable evaluation for bilateral hearing loss prior to April 1, 2016, and to an evaluation in excess of 10 percent thereafter.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from April 1966 to December 1968; with additional service in the Reserves.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference in February 2015.  A transcript of this proceeding has been associated with the record on appeal. 

In April 2015 the Board denied a compensable evaluation for bilateral tinea pedis and found that new and material evidence had been submitted to reopen a claim for service connection for PTSD.  This latter claim has been expanded as stated on the title page to include potential entitlement to service connection for any acquired psychiatric disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

In April 2015 the Board remanded the claims of service connection for PTSD and bilateral foot bunions to obtain VA nexus opinions and remanded the bilateral hearing loss rating claim for an up-to-date VA rating examination.  The case has now been returned to the Board.  

An August 2016 rating decision granted a 10 percent evaluation for bilateral hearing loss effective April 1, 2016, the date of a VA examination.  

Historically, a May 2006 rating decision denied service connection for type II diabetes mellitus, neuropathy of both feet, both as not being due to herbicidal agent exposure, and PTSD.  A July 2006 rating decision granted service connection for bilateral hearing loss and for tinea pedis with onychomycosis, and assigned each an initial noncompensable disability rating.  The Veteran appealed the denials of service connection for neuropathy of the feet and the noncompensable ratings for bilateral hearing loss and for tinea pedis with onychomycosis.  These issues were addressed in a September 2, 2008 Statement of the Case (SOC).  However, the appeal was never perfected by filing a Substantive Appeal, VA Form 9 or equivalent.  

In correspondence received on March 30, 2011, the Veteran expanded the legal theory of entitlement to include neuropathy of the lower extremities as being due to inservice exposure to cold weather in Korea.  

A November 14, 2011 rating decision denied service connection for peripheral neuropathy of both feet, to include as due to cold weather injury.  The Veteran was notified of that decision by RO letter of November 16, 2011.  

In VA Form 21-4138, Statement in Support of Claim, received on April 6, 2012, the Veteran reported, in pertinent part, that VA had requested additional information to help support his claim as to service connection for peripheral neuropathy and that proof would consist of his DD 214 and cited VA medical records.  However, he did not specifically disagree with the denial of his claim for service connection for peripheral neuropathy.  

A July 23, 2013, Report of Contact reflects that the Veteran wished to reopen his claim for service connection for peripheral neuropathy.  In VA Form 21-4138, Statement in Support of Claim, received on September 13, 2013 the Veteran not only confirmed that he wished to reopen his claim for service connection for peripheral neuropathy of his feet but also claimed service connection for disorders of both knees and service connection for a low back disorder.  

In the April 2015 Board decision it was noted that the issue of entitlement to service connection for peripheral neuropathy (previously denied in a May 2006 rating decision) had been raised by the record in an October 2013 statement expressing dissatisfaction with an earlier decision on that issue, but had not been adjudicated by the RO.  

By RO letter of October 17, 2013, the Veteran was informed that on September 3, 2013, the RO wrote and asked him to send new and material evidence to support his previously denied claim for peripheral neuropathy.  Because the RO had not received it, the claim had to be denied.  If the RO received the evidence by October 17, 2014, the RO could continue processing his claim.  Information received after October 17, 2014, would have to be considered a new claim.  

In response, later in October 2013 the Veteran resubmitted the May 6, 2013 letter of Dr. H., along with new evidence consisting of treatment records of Dr. M.P. of the Neurology Associates of S.E. Texas.  

From this it is not clear whether the RO has, in fact, rendered a final adjudication of the Veteran's application to reopen his claim for service connection for neuropathy of both feet.  Also, the claims for service connection for disabilities of each knee and the low back have not yet been adjudicated.  Accordingly, these matters are referred to the RO for clarification and appropriate consideration and adjudication.  38 C.F.R. § 19.9(b).  

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.   


FINDINGS OF FACT

1.  The Veteran did not participate in combat, was not a prisoner-of-war, and was not exposed to a corroborated noncombat-related stressor in the Korean demilitarized zone (DMZ) and an acquired psychiatric disorder is not otherwise shown to be related to military service. 

2.  Bilateral bunions are not shown to have been incurred during active duty or to have been incurred or aggravated during any period of ACDUTRA or INACDURTA.  

3.  Prior to April 1, 2016 the Veteran's service-connected bilateral hearing loss of the right ear has been manifested by no more than auditory acuity Level III and hearing loss of the left ear has been manifested by no more than, at most, auditory acuity Level II; there was no exceptional or unusual feature associated with the Veteran's hearing loss disability.

4.  Since April 1, 2016, the Veteran's service-connected bilateral hearing loss of the right ear has been manifested by no more than auditory acuity Level II and hearing loss of the left ear has been manifested by no more than, at most, auditory acuity Level IV; there is no exceptional or unusual feature associated with the Veteran's hearing loss disability.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, are not met.  38 U.S.C.A. §§ 101, 1112, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  

2.  The criteria for service connection for bilateral foot bunions are not met.  38 U.S.C.A. §§ 101, 1131, 1154(b), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).  

3.  The criteria for a compensable evaluation for bilateral hearing loss prior to April 1, 2016, are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.383(a)(3), 4.1, 4.2, 4.7, 4.21, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).  

4.  The criteria for an evaluation in excess of 10 percent for bilateral hearing loss since April 1, 2016 are not met.  38 U.S.C.A. §§ 1155, 1160(a)(3), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321(b)(1), 3.383(a)(3), 4.1, 4.2, 4.7, 4.21, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA imposes on VA a duty to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied as to the claim for service connection for PTSD and the claim for an increased rating for bilateral hearing loss by an RO letter in March 2010, and as to the claim for service connection for bunions by letter of August 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist, the Veteran's service records are on file.  VA outpatient treatment (VAOPT) and private treatment records have been obtained and associated with the claims file.  

The Veteran testified at a Board hearing but has not identified any prejudice in the conduct of the Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (citing 38 C.F.R. § 3.103(c)(2)).  

The case was remanded to provide the Veteran with medical examinations and these were conducted in April 2016.  In correspondence in May 2016 the Veteran stated that an examining VA physician had told him that his bunions were inherited but the Veteran reported that other physicians had told him that his bunions were not inherited and were the result of wearing tight fitting foot wear.  Also, while the VA examiner had noted that the Veteran had been seen only once during service for his feet, the Veteran stated that while this was true, his inservice treatment had been to have his feet bandaged and get larger sized boots but that it took 16 weeks to get the larger boots, by which time the damage had been done.  As to the VA psychiatric examiner, that examiner had focused on his fourth, and current marriage which was still maintained but had ignored his three prior marriages which had terminated, in part, due to his PTSD.  Also, the examiner had not mentioned that he had nightmares of his inservice stressors.  

The Board finds these assertions to be without merit.  The VA psychiatric examiner did note the Veteran's three prior marriages, and the Veteran had reported that other factors were primarily responsible for the termination of those marriages and not psychiatric problems.  Also, that examiner did note his report of having nightmares.  As to the examination of his feet, the Veteran's assertions are focused upon the conclusion drawn by a medical professional, which he contrasts against his own lay opinion and his reported history of what other medical professionals have purported to say.  Even if it is true that medical professionals have rendered favorable opinions as the etiology of his bunions, this would not itself render the VA examination and opinion inadequate, but would require a weighing of contrasting medical opinions.  However, while there are medical opinions on file as to other disabilities of his lower extremities, such as his tinea pedis and neuropathy of the lower extremities, and although given ample opportunity, he has not submitted a written favorable medical opinion as to the claim for service connection for bunions.  

The examinations are adequate because they contained a history obtained from the Veteran and thorough examination.  Similarly, the audiology examination conducted in 2016 is adequate for adjudication purposes because it also addressed the functional effects caused by the Veteran's disability, to include the effects on his occupation and usual daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007). 

Also pursuant to the Board remand, the RO wrote to the Veteran in August 2015 requesting the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for his disabilities.  Accordingly, there has been substantial compliance with the 2015 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.

Principles of Service Connection

When a claim for service connection is based on a period of ACDUTRA, there must be some evidence that the appellant became disabled as a result of a disease or injury incurred or aggravated in the line of duty during the period of ACDUTRA; or for INACDUTRA, there must be some evidence that the appellant became disabled as a result of an injury (not disease) incurred or aggravated in the line of duty during the period of INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 47 (2010). 

In the absence of such evidence, the period of ACDUTRA or INACDUTRA would not qualify as "active military, naval, or air service," and the appellant would not qualify as a "veteran" by virtue of ACDUTRA or INACDUTRA service alone.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

For veterans, a rebuttable presumption of service connection exists for chronic diseases, specifically listed at 38 C.F.R. § 3.309(a) (and not merely diseases which are "medically chronic"), including a psychosis, if the chronicity is either shown as such in service which requires sufficient combination of manifestations for disease identification and sufficient observation to establish chronicity (as opposed to isolated findings or a mere diagnosis including the word 'chronic'), or manifests to 10 percent or more within one year of service discharge (under § 3.307).  If not shown as chronic during service or if a diagnosis of chronicity is legitimately questioned, continuity of symptomatology after service is required, 38 C.F.R. § .303(b), but the use of continuity of symptoms is limited to only those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  The presumption may be rebutted by affirmative evidence of intercurrent injury or disease which is a recognized cause of a chronic disability.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a). Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed.Cir. 2013), overruling Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  For a chronic disease to be shown during service or in a presumptive period means that it is "well diagnosed beyond question" or "beyond legitimate question." Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

VA shall accept satisfactory lay or other evidence of service events in combat, if consistent with the circumstances thereof.  38 U.S.C.A. § 1154(b).  However, competent evidence of a current disability and of a link between the current disability and service is still required.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 507-13 (1995); see also Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996) (38 U.S.C.A. § 1154(b) does not create a statutory presumption of service connection but considerably lightens the burden for claims for a disease or injury allegedly incurred in combat.   Generally, it may be used to show what happened during service and not a nexus between an inservice event and current disability.  However, in some circumstances the combat provision of 38 U.S.C.A. § 1154(b) may be used "to show [incurrence of chronic or permanent] disability itself [sic] while in service."  Reeves v. Shinseki, 682 F.3d 988, 999 (Fed. Cir. 2012).

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a veteran engaged in "combat with the enemy."  See Gaines v. West, 11 Vet. App. 353, 359 (1998).  If VA determines that a veteran engaged in combat with the enemy and his alleged stressor is combat-related, then his lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f)(2); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

Effective July 13, 2010, 38 C.F.R. § 3.304(f) (3) was added, which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed.Reg. 39843 through 39852 (July 13, 2010). 

The revised 38 C.F.R. § 3.304(f)(3) provides: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

38C.F.R. 3.304(f)(3).  

A clear diagnosis of PTSD by a mental-health professional will, unless shown by evidence to the contrary, be presumed to be proper with respect to the sufficiency of stressor(s) and adequacy of symptomatology needed to make the diagnosis.  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).  However, an opinion of a mental health professional generally cannot be used to establish the occurrence of a stressor.  Cohen, at 142, (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996); and Doran v. Brown, 6 Vet. App. 283, 289 (1994)).  Moreover, M21-1 provides that "[a] stressor is not to be limited to just one single episode.  A group of experiences also may affect an individual, leading to a diagnosis of PTSD."  M21-1, Part VI, para. 7.46(b)(2) (1995) and M21-1, Subch. XII, para. 50.45(f)(2) (1989).  Cohen, at 142.  

In substance, under the revised 38 C.F.R. § 3.304(f)(3) service connection can be granted for PTSD if the evidence demonstrates a current diagnosis of PTSD (rendered by an examiner specified by the regulation); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  

The competence, credibility, and probative (relative) weight of evidence, including lay evidence must be assessed.  See generally 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the unique and readily identifiable features of a medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994); and 38 C.F.R. § 3.159(a)(2).  However, a lay person is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  See 38 C.F.R. § 3.159(a)(1).  Likewise, mere conclusory or generalized lay statements that a service event or illness caused a current disability are insufficient.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Acquired Psychiatric Disorder, Including PTSD

The Veteran's DD 214 reveals that the Veteran's military occupational specialty was military police.  He had two years and one month of overseas service.  His military decorations include the National Defense Service Medal, the Good Conduct Medal, and the M-14 Marksman Medal.  His service personnel records show that he served in South Korea from October 1966 to December 1968.  The Veteran's STRs show that he was stationed in South Korea.  

The Veteran initially filed a claim for service connection for PTSD in March 2004.  In his original claim, VA Form 21-526, he reported that he had not had treatment for PTSD.  

In a February 2006 statement the Veteran reported that while stationed in South Korea he had been to the Demilitarized Zone (DMZ) many times, giving classes and on other military assignments.  In another statement in February 2006 he reported that while he never saw direct combat, he had been shot at several times in Korea.  He had seen the mangled bodies of two soldiers killed by North Koreans, who had dressed as farmers.  North Korean soldiers had crossed the DMZ and set up a machine gun overlooking a mess hall and killed several soldiers, and the Veteran had seen their bodies.  Several friends had been killed in Vietnam.  This had caused bad dreams and led to his having a short temper.  

In VA Form 21-0781, Statement In Support of Claim for Service Connection for PTSD, received in May 2006, the Veteran reported that as to the request for the dates and times of his inservice stressors, due to the passage of time of many years he could not provide such information.  

In May 2006 the RO made a formal finding of a lack of information required to corroborate stressors associated with a claim for service connection for PTSD.   It was determined that the information required to corroborate the stressful events described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of the Marine Corps or National Archives and Records Administration (NARA) records.  All procedures to obtain this information from the Veteran had been properly followed.  Evidence of written and telephonic efforts to obtain this information was in the file.  All efforts to obtain the needed information had been exhausted, and any further attempts would be futile.  

A May 30, 2006, rating decision denied service connection for PTSD and diabetes.  That rating decision noted that the Department of Defense (DoD) had identified specific units that served in areas along the demilitarized zone (DMZ) in Korea where herbicides were used between April 1968 and July 1969.  The Veteran had served in Korea from October 18, 1966, to December 5, 1968.  His unit, Company A, 502 Military Intelligence (MI) Battalion, was not shown to be a unit that served in areas along the Korea DMZ where herbicides were used between April 1968 and July 1969.  With respect to his claim for service connection for PTSD, it was stated that there was no credible supporting evidence of his stressors.  In his statement of February 24, 2006, he had reported no combat and his official service records did not show incidents of combat participation, receipt of medals or decorations considered as evidence of participation in a stressful episode or treatment of wounds consistent with combat participation.  

More specifically, that rating decision noted that while inservice traumatic stressors do not have to be documented to an absolute certainty, supporting evidence must be of record that is sufficient to establish that a stressful event occurred.  However, the Veteran's descriptions of stressor events were vague and could not be verified due to lack of specific details.  In his statement of July 22, 2004, he reported one event based on hearing of the deaths of several basic training buddies to include B.B.  Another event involved the deaths of six members of his former military police school.  A third event involved viewing the bodies of U.S. soldiers that had been mutilated by the North Koreans.  A fourth event concerned being reassigned from his position as first sergeant in the Army reserves in 1996 because of personal and political reasons.  In his letter of February 24, 2006, he reported being shot at while in Korea.  However, the Veteran's traumatic inservice stressors had not been corroborated by service records or other sources.  His accounts were not specific enough to corroborate.  In his statement of May 16, 2006, (VA Form 21-0781), he indicated that he was not able to remember dates and times of events.  

In VA Form 21-4138, Statement in Support of Claim, in March 2010 the Veteran reported having been treated by VA for PTSD since October 2009.  

VA outpatient treatment (VAOPT) records include a November 4, 2009, record reflecting that the Veteran presented because he was concerned about PTSD.  The assessments included bunions.  A December 3, 2009 record shows that the Veteran reported that for as long as he could remember he had had difficulties with nightmares, dreams, and agitation.  He stated he was an MP, had worked in intelligence in Korea, and often had been in the DMZ.  He saw many upsetting things and was shot at frequently.  While there many friends had been killed.  It was reported that he had a history of traumatic events, recurrent and intrusive recollections of such events, and flashbacks.  After a mental status examination the diagnosis was PTSD.  A February 9, 2010 clinical notation indicated that PTSD was discussed with the Veteran.  

The Veteran's application to reopen his claim for service connection for PTSD was received on February 12, 2010.  

In VA Form 21-4138, Statement in Support of Claim, in April 2010 the Veteran reported that in response to the RO's request to clarify whether his stressors were combat related, while he did not have a combat medal, he had patrolled with the infantry and the military police (MP).  Similarly, in June 2010 he reported that while on duty he had witnessed deaths but did not know anyone who was killed by name.  He could not recall when the events occurred to within a specific year, much less a 2 month period.  He had not been involved in any named campaigns.  He had been involved in interrogating prisoners and witnessed many incidents involving North Koreans and Communist Chinese that were captured.  As to specific locations where the events and incidents occurred, he was in the DMZ on TDY duty and all the other events happened in Seoul, Korea.  Also, he had been diagnosed with PTSD at a VA outpatient clinic.  

In VA Form 21-0781, Statement In Support of Claim for Service Connection for PTSD, dated in April but received in May 2010, the Veteran reported that he was exposed to several very stressful situations.  The USS Pueblo was captured by the North Korean Navy and, thereafter, for three months his unit had been on high alert, working 16 to 18 hour days with no leave or passes allowed.  The unit to which he was assigned interrogated all the North Koreans and Communist Chinese that were captured.  He was assigned to security when prisoners were taken to American and South Korea units along the DMZ.  He had taught classes to soldiers on what the North Koreans were looking for when they were attacking allied positions.  He would present captured soldiers to the soldiers he was teaching and allow them to ask the prisoners questions as to their combat tactics.  These prisoners were hand-cuffed and shackled with double guards to prevent escape.  He had volunteered to go on patrols with the infantry and spent many nights in the field firing field artillery and other large caliber weapons into the North Korean DMZ.  Often he had found himself crawling to many areas to avoid detection by the enemy.  

The Veteran also reported that while working with MPs he had seen what was left of two soldiers that were attacked, killed, and chopped to pieces with hoes and axes.  The bodies were unrecognizable, and he often still dreamed of this.  On another occasion the North Koreans set up 2 machine guns and used a crossfire effect killing American and South Korean soldiers as they lined up for chow.  Several Americans and South Korean soldiers were killed and he still dreamed about the lifeless and bloody bodies he had seen that day.  On yet another occasion, while sitting, another MP apprehended a soldier, at which time the Veteran was attacked from behind by another soldier (which he described in a letter in May 2012 as being an American soldier).  The soldier that had attacked him had put a long, rolled cloth, with two knots in it around the Veteran's neck and choked the Veteran.  He was choked until he passed out.  Another MP had to come and assist him.  The attacking soldier was subdued and apprehended.  The Veteran was not seriously injured but had anxiety attacks about this incident.  

The Veteran indicated that all of these incidents occurred in December 1968.  

In June 2010 the RO requested that the Veteran provide the dates, within a 2 month frame, of the incidents he described in his recent stressor letter.  

Subsequently, a June 23, 2010 Memorandum reflects that the RO made a formal finding on lack of information required to verify stressors in connection to the PTSD claim.  It was determined that the information required to verify the stressful events was insufficient to send to Joint Services Records Research Center (JSRRC).  All procedures to obtain this information from the Veteran had been properly followed.  Evidence of written efforts to obtain this information was in the file.  All efforts to obtain the needed information had been exhausted, and any further attempts would be futile.  

An October 3, 2011, VA clinical record, Problem List, included an adjustment disorder with depressed mood, but did not include PTSD.  

In a September 2012 letter a former supervisor of the Veteran stated that the Veteran had related having nightmares of military experiences.  Due to customer complaints of the Veteran becoming easily angered, his employment was terminated.  

A September 2012 letter from a license mental health social worker of a Vet Center reflects that the Veteran was being treated for symptoms of PTSD. 

An August 9, 2013 Memorandum reflects that the RO made a formal finding on the lack of information required to confirm stressors associated with a claim for service connection for PTSD.  It was determined that the information required to corroborate the stressors as described by the Veteran was insufficient to send to the U.S. Army and Joint Services Records Research. Center (JSRRC) and/or insufficient to allow for a meaningful research of the Marine Corps or National Archives and Records Administration (NARA) records.  All procedures to obtain this information from the Veteran had been properly followed.  Evidence of written and telephonic efforts to obtain this information was in the file.  All efforts to obtain the needed information had been exhausted, and any further attempts would be futile.  

At the February 2015 videoconference the Veteran testified that he had been a military police officer and had been stationed in Seoul, Korea, 512th Infantry Platoon, 502nd MI Battalion.  His main job there was to run a jail containing captured North Koreans and Red Chinese prisoners, interrogation purposes.  Also, there was a small patrol area that his unit took care of and did regular MP duties there.  He would take North Korean prisoners, who had volunteered, up into the infantry, 2nd Infantry Division, and teach classes.  These prisoners were very dangerous, one of them having killed seven men with his bare hands before they captured him.  The prisoners had to be hand-cuffed and shackled at all times.  

The Veteran also testified that if they spent the night, these prisoners had to be under triple guard.  While he was there, and if teaching an infantry unit, he would volunteer to go on patrol with them for a little while.  He would go out and crawl around on the DMZ.  On one of these occasions he had seen the bodies of two soldiers that had been hacked to death by the North Koreans.  Also, he had seen where the North Koreans snuck in and set up a crossfire and had killed about 30 Korean and American soldiers that were lined up to eat.  Additionally, his unit worked 16 hours a day for about 120 days and one soldier could not take it, and he committed suicide with a shotgun.  

The Veteran further testified that after 26 months in Korea, and after military service he had had a hard time adjusting to civilian life.  He had been a civilian policeman.  He also submitted a statement from a postservice civilian supervisor in his employment servicing coffee accounts.  If there were foreign people that did not communicate with him, he would go off on them.  He had told his supervisor several times, about his military experiences.  He had been counseled because the supervisor was getting so many customer complaints, and eventually the Veteran was allowed to resign, rather than being fired, so that he could collect a pension.  Also, he was now being treated with medication for PTSD and had been told that he met all criteria for PTSD.  

A May 6, 2015 VAOPT record shows that the Veteran stated "I am here because of my PTSD."  His current appeal was discussed.  A Dr. R. recorded that "he was told that I had not diagnosed him with ptsd and he does without doubt have full blown PTSD" [which was repeated in a January 12, 2016 VAOPT record].  It was also reported that he was still having problems with PTSD symptoms.  

On VA psychiatric examination in April 2016 the Veteran's records were reviewed.  It was found that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under DSM-5 criteria.  He reported a criterion A stressor.  He did not endorse symptoms of PTSD or any other mental disorder related to the stressor.  He had sought mental health treatment on December 3, 2009, at which time nightmares, dreams and agitation were reported.  He did not meet Criterion C for a diagnosis of PTSD at the time of that evaluation.  

The Veteran reported agitation, impulsivity, sleep disturbance and nightmares on March 9, 2010.  These symptoms were not sufficient for a diagnosis of PTSD.  He was seen at the Jefferson County Vet Center on September 19, 2012.  His symptoms of anger, anxiety, avoidance, reduced concentration, emotional numbing, flashbacks, startle reflex, frustration, hypervigilance, impulsivity, intrusive thoughts, irritability, memory deficits, mistrust and stress were documented.  At that time no military stressor was recorded and his then current stressors were documented to be family, social, economic and healthcare.  On January 12, 2016, the following was recorded, "Discussed having appeal and he was told that I had not diagnosed him with ptsd and he does without doubt have full blown PTSD."  No stressor was related to the diagnosis.  

At the current examination the Veteran reported that his primary concern was his anger.  The examiner stated that this could not be related to his reported military stressor.  He reported a history of "NJPs" due to being "overly aggressive in my job."  He attributed the fights to working 12 to 16 hours a day with very few days off, and so, being overly tired.  He was now trying to be less confrontational because his increased age and physical impairments left him more vulnerable to injury or defeat.  He reported having dreams which began within two years of his retiring from the Reserves.  The content was being in the DMZ and seeing an American Coast Guard ship captured.  He reported vigilance but not hypervigilance.  His decreased energy was related to inactivity.  He reported sadness when he watched movies about Vietnam but was not impaired by this.  He reported memory difficulties which had existed "for years" but which caused no functional impairment.  The Veteran was active in his community, having served as Commander of the American Legion for seven years.  He had assumed the position of Bingo chairperson.  He attended two meetings a month.  He reported a satisfactory relationship with his current wife and did not cite complications of PTSD as contributors to his first three divorces.  He kept in contact with friends, visiting one at least twice a week and speaking to another on the phone two to three times a month.  The best summary of his level of occupational and social impairment with regards to all mental diagnoses was that he did not have a diagnosed mental disorder diagnosis.  

The Veteran's postservice employment had been as a police officer for six or seven years.  He reported having "used [his] hands too much" and having had "five police brutality charges filed" against him.  He had a lot of jobs because he would quit when he and his bosses did not get along.  The Veteran reported that he had been referred to mental health service by his primary care physician because he had been in combat.  He was currently under the care of a VA psychiatrist.  His primary problem was his anger.  

The Veteran reported having had a concussion after a bomb exploded and knocked him out of a jeep, but he had not told a doctor because they were not supposed to be there.  However, the examiner also reported that the Veteran did not have a diagnosed traumatic brain injury.  

The Veteran reported that while in the Korean DMZ he had seen the remains of two GIs that were supposed to have been killed by Koreans.  He saw where North Koreans set up crossfire and killed about 35 people.  He was present when they captured an American Coast Guard ship, and he began over six months of working 16 or more hours a day.  He had taken North Koreans on sick call.  He had dreams of the forgoing anytime that he did not take something to help him sleep.  He reported having had impaired short term memory for several years.  He denied feelings of shame, blame or guilt.  The Veteran was negative for symptoms of panic disorder; mania; generalized anxiety disorder; obsessive-compulsive disorder and psychosis.  

As to stressors, his having seen the remains of two GIs that were supposed to have been killed by Koreans; having seen where North Koreans had set up crossfire and killed about 35 people; and having been present when they captured an American Coast Guard ship was related to fear of hostile military activity and met Criterion A, and was adequate to support a diagnosis of PTSD.  On mental status examination the Veteran declined to attempt or to complete several tasks.  

Analysis

Initially, the Board notes that for the limited purpose of determining whether the Veteran's previously denied claim of service connection for PTSD was reopened, the lay evidence, including that which addressed the putative stressors, was presumed to be credible.  Again, it must be emphasized that this was for the limited purpose of determining whether such evidence was new and material in order to readjudicate the claim on a de novo basis.  Upon de novo adjudication, no such presumption applies.  Evans v. Brown, 9 Vet. App. 273, 283-84 (1996).  

Initially, the Board notes that the Veteran has reported several events as putative stressors which simply do not qualify as a stressor for the purpose of potentially causing PTSD.  For example, he had reported that while stationed in Korea he had learned of the deaths of some service comrades with whom he had undergone training.  This is an after the fact event, rather than a personal observation.  Similarly, he has reported that he witnessed the capture of the U.S.S. Pueblo by North Koreans.  However, this event occurred on the high seas and could not have been witnessed by anyone in South Korea and the Veteran has not contended that he was on that ship or was himself captured.  He has reported that due to this latter incident his unit was on a high security alert and he had to work longer hours.   However, neither of these events qualifies as a stressor for the purpose of potentially causing PTSD.  

As to other stressors which the Veteran has reported, he has at times indicated to evaluators that he was in combat, and has asserted that at the Korean DMZ he was shot at by North Koreans.  However, his military service was during peacetime and he was not awarded any medals or decorations indicative of participation in combat and his MOS in the military police was not such as to indicate participation in combat.  Similarly, there is no verification of any combat status or participation in any combat-like activities in the Korean DMZ.  In fact, there has been no corroboration of any of the Veteran's putative stressors, even though he was given opportunities to provide more specific information, such as the names of other individuals with knowledge of the putative stressors or even the dates, within a 2 month period, when the putative stressors occurred, and he has even reported that he cannot remember even the year in which the various putative stressors occurred.  

With respect to the diagnoses of PTSD by VA outpatient treating sources, it is clear that these treating sources, in rendering a diagnosis of PTSD, assumed the validity of the putative stressors which the Veteran had reported.  However, inasmuch as the stressors are not combat related, they require corroboration.  Absent such corroboration VA adjudicators may not, unlike treating VA clinicians, simply assume the validity of any noncombat-related stressor.  Since the diagnoses of PTSD by VA outpatient treating sources are not predicated upon a valid and corroborated stressor, the diagnoses of PTSD have no probative value.  

In this regard, the 2016 VA psychiatric examiner found that the Veteran did not have a valid diagnosis of PTSD.  That examiner specifically referenced past diagnoses of PTSD by VA outpatient treating sources.  Nevertheless, it was determined, and unlike the VA outpatient treating sources, after reviewing the entire evidentiary record that the Veteran did not have PTSD.  

Because the Veteran does not have a corroborated PTSD stressor and because the 2016 VA examiner reviewed the entire record in finding that the Veteran does not have PTSD, the Board gives greater probative weight to the opinion of the 2016 VA examiner than to VA outpatient treating sources that have relied upon the existence of unverified PTSD stressors.  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Bilateral Foot Bunions

The Veteran's STRs during his active duty noted that he had dermatitis of the feet, for which he was treated on multiple occasions.  In October 1968 he had callouses, to which he was to apply Lanolin cream.  

Records of the Veteran's service in the reserves include a November 1994 medical examination which revealed that the Veteran had a bunion of each foot.  An adjunct medical history questionnaire indicated that he had a bunion of his left foot.  

Private clinical records in 2004 show that the Veteran was treated for diabetes mellitus and peripheral neuropathy.  

In a February 2006 statement the Veteran stated that he had developed blisters on his feet during service.  

An April 2007 statement from a private podiatrist shows that the Veteran was seen three times, beginning in September 2006 for, in part, a burning sensation of his lower legs and a tingling sensation in his toes.  The Veteran related that he had served 30 years in the military (which would include service in the reserves) spending much time on his feet.  There was no positive Tinel's sign on compression of the tarsal tunnels, bilaterally, but there was on percussion of the common peroneal nerve at the level of the fibular head.  The podiatrist stated that it was "within reasonable medical probability that the severity of the athlete's foot symptoms were secondary to years of long term foot moisture while performing daily activities while wearing military boots."  

An April 2007 statement from C.A.B., D.O., shows that the Veteran was treated for symptoms of peripheral neuropathy and tinea pedis which was non-responsive to medications.  

A November 4, 2009, VAOPT record reflects assessments which included bunions.  A February 9, 2010 VAOPT record also reflects assessments that included bunions.  

A July 8, 2010 VAOPT record shows that the Veteran had bilateral bunions.  He stated that his bunion condition had been exacerbated after his basic training, because he was issued boots without any pre-measurements of his feet but the boots were too narrow.  He had continued to have pain and was issued boots of the same size on two more occasions, with increasing pain and redness of the bunions.  Finally, the fourth pair of boots were extra wide and his symptoms began to subside.  On a current examination the Veteran had severe hallux valgus, bilaterally, with decreased range of motion of the halluxes at the metatarsophalangeal joints, as well as large medial prominent eminences with erythema.  The pertinent assessment was severe hallux valgus, bilaterally.  It was recommended that he wear wider shoegear to accommodate his bunions. 

In a handwritten letter in October 2010 the Veteran stated that several days after he was issued boots in boot camp he developed blisters at the first metatarsophalangeal joints, and he continued to have blisters even after a second and a third pair of boots were issued.  He was finally issued an extra wide pair of boots in advanced training but the previously issued narrow boots had caused bunions to develop on both feet.  

In a May 6, 2013 letter Dr. C.H. reported that the Veteran related having had chronic foot pain since he served in Korea from 1966 to 1968.  He had addressed his foot pain, i.e., burning, numbness, and tingling, to military physicians during service, but his pain had been attributed to being very active and the "wear and tear" of being on his feet all the time.  He denied any injuries to his legs or feet.  Currently, due to the progression of his pain in his legs and feet, the etiology of his pain was investigated further.  The Veteran had had a negative vascular workup, despite having venous insufficiency in both legs.  He was sent to a neurologist, Dr. P., to evaluate him for neuropathy, at which time a nerve conduction study revealed severe peripheral neuropathy of unknown etiology.  A full workup of other metabolic causes (B12, thyroid, diabetes) of his neuropathy had all been negative.  After further questioning the Veteran, it had been brought to Dr. H.'s attention that the Veteran was in Korea around the time that Agent Orange was released and sprayed into the air.  He also mentioned he was in close proximity to the product.  After further reading about Agent Orange, Dr. H. stated that there seemed to be a link to peripheral neuropathy.  

At the 2015 videoconference the Veteran testified that his bunions had developed when he first entered active service in 1966.  He had been issued boots that were too narrow, and they kept rubbing his blisters.  It had taken four sets of boots before he got boots wide enough that his feet did not hurt.  Due to this, on each foot he had a prominence on each foot that looked like a half a golf ball and his great toes had shifted sideways from the bunions.  He still had pain, but did not want surgery.  

The Veteran testified that during service but after he had been given properly fitting boots, his bunions had been present but had not caused pain because his last pair of boot had been sufficiently wide.  Currently, he saw a podiatrist, who sometimes treated patients referred by VA, from time to time, but had been told that because they were no longer painful there was not need to surgically remove the bunions.  

On VA examination of the Veteran's feet in April 2016 the Veteran's records were reviewed.  The diagnosis was bilateral hallux valgus, by history.  The examiner noted that the only relevant STR was in 1968 which indicated that the Veteran had callouses.  Currently, he had no callouses.  The examiner reported that the Veteran's symptoms were idiopathic peripheral neuropathy which caused bilateral foot pain.  He had bunions and hallux valgus.  He currently had no symptoms due to peripheral neuropathy, since he was taking Neurotin for pain.  

The examiner reported that the Veteran had no symptoms due to hallux valgus.  The examiner stated that the Veteran's claimed bunions were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there was only a single inservice clinical note, in 1968, which only reported that the Veteran had callouses.  The current examination found that he now had no callouses.  His main complaint was of idiopathic peripheral neuropathy which caused pain and loss of sensation, for which he took Neurotin.  He had no complaints of peripheral neuropathy during service.   He had bunions and hallux valgus due to his peripheral neuropathy but currently had no symptoms of peripheral neuropathy.  There was no indication of bunions or hallux valgus during service.  Most medical literature indicated that hallux valgus was probably hereditary.  

Analysis

The Board has considered the Veteran's statements, history related to treating clinicians, and his testimony that he developed bunions during active service due to prolonged wearing of ill-fitting boots.  However, his STRs are negative for bunions and for hallux valgus.  The Board notes that hallux valgus and bunions are interrelated.  The major findings in hallux valgus (bunion) are pain or discomfort in the first metatarsophalangeal joint (the joint at the base of the great toe) or under the ball of the foot, deformity at that joint, and sometimes redness and swelling.  68 Fed. Reg. 7020 (February 11, 2003).  "'Hallux valgus,' also known as a bunion, is a condition in which one's big toe points toward the second toe, causing a bump to appear on the outside edge of the big toe toe.  Bunions, National Library of Medicine, National Institutes of Health, http://www.ncbi.nlm.nih.gov/pubmedhealth/PMH0002211/ (last visited May 28, 2013)."   Majors v. Shinseki, slip op. footnote 2 (U.S. Vet. App. May 28, 2013) (nonprecedential memorandum decision); 2013 WL 2302098 (Vet.App.).  

The Veteran was treated during service for his now service-connected tinea pedis with onychomycosis and also for callouses.  It is reasonable to assume that if, in fact, he had hallux valgus or bunions, during active service that this would have been noted at some time during the multiple occasions when he was treated for callouses and skin problems of his feet.  However, neither hallux valgus nor bunions were noted in the active duty STRs.  

While the Veteran has only in recent years reported having had continuous pain from bunions since his active duty, the earliest clinical evidence of bunions is when he was in the Army reserves in November 1994, two and a half decades after termination of his active duty.  Moreover, there is no indication that he developed bunions during any period of ACDUTRA or INACDUTRA in the Army reserves.  

Thereafter, while the Veteran continued to have problems with the skin of his feet and also developed neuropathy of the lower extremities and feet, he is shown to have first attributed bunions only recently in 2010, over forty years after his military service.  

Although the Veteran has indicated that treating private clinicians have confirmed that he developed bunions due to prolonged inservice use of ill-fitting boots, the private clinical records contain no such medical opinion.  The 2007 statement of a private podiatrist suggested that the Veteran's now service-connected tinea pedis and onychomycosis were due to long term exposure to moisture while wearing boots.  He did not suggest that prolonged exposure to moisture, even when wearing boots during service could cause or even contribute to the development of hallux valgus or bunions.  Similarly, Dr. H. addressed only the etiology of the Veteran's peripheral neuropathy of the lower extremities, and not the etiology of any hallux valgus or bunions.  In sum, there is no evidence corroborating the Veteran's report that clinical physicians have told him that his bunions are due to wearing ill-fitting boots during active service.  Lacking training, expertise, and education in medicine, the Veteran is not competent to render an opinion as to the etiology of his bunions.  

The 2016 VA examiner reported that most medical literature indicated that hallux valgus was probably hereditary.  However, that examiner did not conclude that the Veteran had either hallux valgus or bunions prior to entry into active service.  Rather, the examiner stated that there was no indication of hallux valgus or bunions during active service and, more to the point, that the Veteran's hallux valgus and bunions were due to the Veteran's peripheral neuropathy of the lower extremities, including the feet and, further, observed that the Veteran had no complaints of peripheral neuropathy during active service.  In this regard, the Veteran is not service-connected for peripheral neuropathy of the lower extremities, including the feet, and service connection for this disability was previously denied.  Moreover, Dr. H. reported that an evaluation by a neurologist had found that the peripheral neuropathy was of unknown etiology, in addition to the Veteran having venous insufficiency of each leg.  

Because the opinion of the VA examiner in 2016 was predicated upon a review of the evidence of record, addressed pertinent clinical findings and rendered an opinion which is consistent with the other evidence of record, the Board must give that examiner's opinion significant probative value and from all this the Board concludes that the preponderance of the evidence is against the claim for service connection for bunions.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Bilateral Hearing Loss

The Veteran underwent a VA audiological examination on February 3, 2005.  Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
30
35
65
71
94%
Left
20
30
65
80
94%

Discrimination ability was determined by using the Maryland CNC test.  The examiner diagnosed a mild to severe sensorineural hearing loss above 500 Hz.  He had not used a hearing aid.  His greatest hearing difficulty was understanding soft spoken people.  He also complained of dizziness, unsteadiness, and light headedness.  

The Veteran underwent a VA audiological examination on June 27, 2006.  Audiometric testing revealed the following puretone thresholds, in decibels:


Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
20
35
65
70
96 %
Left
20
35
65
80
94 %

Discrimination ability was determined by using the Maryland CNC test.  The examiner diagnosed a bilateral sensorineural hearing loss which was mild to moderately-severe in the right ear and mild to severe in the left ear.  He also had tinnitus but had not used a hearing aid.   His greatest hearing difficulty was hearing on a telephone and hearing from a distance.  He also complained of dizziness, consisting of a sensation of spinning, light headedness, and unsteadiness occasionally when rising up too quickly.  

The results of private audiometric testing on February 5, 2007, show the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
10
25
60
75
92 %
Left
15
30
60
65
92 %

It was not stated whether discrimination ability was determined by using the Maryland CNC test.  

A January 2010 VAOPT record shows that the Veteran sought hearing aids from VA.  He had difficulty understanding women and children's voices sometimes.  He also turned the telephone and TV volume up louder than other family members.  He was to be issued hearing aids and to return for a fitting in April 2011.  

The Veteran's claim for an increased rating for bilateral hearing loss was received on February 12, 2010.  

The Veteran underwent a VA audiological examination on May 10, 2010.  The Veteran's claim file and service treatment records were not available for review.  Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
30
55
70
80
84 %
Left
30
45
70
80
86%

Discrimination ability was determined by using the Maryland CNC test.  The examiner diagnosed a bilateral mild to severe sensorineural hearing loss.  The Veteran complained of tinnitus and hearing loss, and he reported that his hearing was getting worse and that he did not hear well without the use of hearing aids.  He had recently been fitted for hearing aid amplification.  

In VA Form 21-4138, Statement in Support of Claim, in October 2011 the Veteran reported that his hearing loss had worsened and that hearing aids helped him function somewhat normally in his everyday environment.  

The Veteran underwent a VA audiological examination on October 19, 2011.  The Veteran's claim file was not available for review but his VA medical records were reviewed.  Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
30
60
70
80
94 %
Left
30
50
70
80
 94%

Discrimination ability was determined by using the Maryland CNC test.  The examiner certified that the test results were valid for rating purposes and that the use of speech discrimination score was appropriate for the Veteran.  The examiner diagnosed a bilateral mild to severe sensorineural hearing loss.  The examiner reported that the hearing loss impacted the ordinary conditions of daily life because, as described by the Veteran, he had difficulty comprehending speech in certain situations, but not to a degree such that employment would be affected.  

The examination report also reflects that the Veteran's tinnitus impacted the ordinary conditions of daily life since he reported aggravation associated with his tinnitus, but not to a degree that employment would be affected.  He also reported that tinnitus was not present when he wore his hearing aids.  

At the February 2015 videoconference the Veteran testified that he had not been given a hearing test since he was given hearing aids five or six years ago, and it was requested that he be given an up-to-date audiology evaluation.  Page 5 of the transcript.  

The Veteran underwent a VA audiological examination on April 1, 2016.  The Veteran's electronic folder (VBMS and Virtual VA) was reviewed.   Audiometric testing revealed the following puretone thresholds, in decibels:

Hertz ?
Decibels ?
1,000
2,000
3,000
4,000
Discrimination Ability
Right
25
60
75
80
84 %
Left
30
50
70
80
82 %

Discrimination ability was determined by using the Maryland CNC test.  The examiner certified that the test results were valid for rating purposes and that the use of speech discrimination score was appropriate for the Veteran.  The examiner diagnosed a bilateral sensorineural hearing loss.  It was reported that the Veteran's hearing loss did not impact the ordinary conditions of daily life, including the ability to work.  Likewise, his tinnitus did not impact the ordinary conditions of daily life, including the ability to work.  

Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. §§ 4.1, 4.2.  A higher disability rating is assigned if a disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All the elements specified in a disability grade need not necessarily be found, although coordination of disability ratings with impairment of function is always required.  38 C.F.R. § 4.21; but see Camacho v. Nicholson, 21 Vet. App. 360, 366 - 67 (2007) and Middleton v. Shinseki, No. 2013-7014, (Fed. Cir. Aug. 16, 2013) (if disability rating criteria are written in the conjunctive, all required elements must be shown for assignment of a higher rating and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  Reasonable doubt will be resolved in a claimant's favor.  38 C.F.R. §§ 3.102, 4.3.  

Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999) (initial staged ratings).   

The assignment of a disability rating for hearing impairment is devised by a mechanical application of the rating schedule to numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

The severity of a hearing loss disability is determined by applying the criteria set forth in the Rating Schedule at 38 C.F.R. § 4.85.  

A rating for hearing loss may range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level in decibels, measured by pure tone audiometric tests in the frequencies 1000, 2000, 3000, and 4000 Hertz.   38 C.F.R. § 4.85(a) and (d).  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  

The Rating Schedule establishes eleven auditory acuity levels under 38 C.F.R. § 4.85, Diagnostic Code 6100.

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone threshold average intersect.  38 C.F.R. § 4.85(b). 

Puretone threshold average, measured in decibels, as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four. This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIA.  38 C.F.R. § 4.85(d).  

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect.  38 C.F.R. § 4.85(e).

Under 38 C.F.R. § 4.86(a) when the puretone threshold at each of the four specified frequencies 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  

Under 38 C.F.R. § 4.86(b) when the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86.  

Evaluations of bilateral hearing loss range from a noncompensable evaluation to 100 percent, based on organic impairment of hearing acuity.

A noncompensable evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with Level IX or less in the other ear; or when Level II in one ear with Level IV or less in the other ear; or Level III in both ears.

"The regulations are clear.  Under the schedule of ratings, level I and level II hearing are noncompensable.  38 C.F.R. § 4.87, Diagnostic Code (DC) 6100."  Cromley v. Brown, 7 Vet. App. 376, 378 (1995).

A ten percent (10%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level I in one ear with either Level X or XI in the other ear; or Level II in one ear with Level V or greater in the other ear; or Level III in one ear with either Level IV or V or VI in the other ear; or Level IV in one ear with either Level IV or V in the other ear. 

A twenty percent (20%) evaluation is for assignment for bilateral hearing loss when the hearing acuity is Level III in one ear with Level VII or higher in the other ear; or Level IV in one ear with either Level VI or VII or VIII in the other ear; or Level V in one ear with either Level V or VI in the other ear.

The Board must determine whether the weight of the evidence supports each claim or is in relative equipoise, with the appellant prevailing in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski 1 Vet. App. 49 (1990).  

Analysis

By way of background the Board notes that the Rating Schedule requires an essentially mathematical process using numeric scores obtained on VA audiometric testing for determining the appropriate evaluation to be assigned for the current level of hearing impairment.  

When the issue involves a claim for an increased rating for hearing loss, the applicable rating will be determined by applying the numerical values listed in the audiometric examination report to the applicable rating tables.  38 C.F.R. § 4.85.  It is again emphasized that "assignment of disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

As to the implicit contention that audiometric testing in a sound proof booth is not reflective of actual hearing acuity in a normal environment, audiometric testing in a sound proof booth provides for a more accurate comparison of the hearing acuity of the person being tested with the hearing acuity of those with normal hearing.  

The audiometric tests prior to filing a claim for a compensable rating for bilateral hearing loss in February 2010 were in February 2005 and June 2006.  The test in 2005 revealed that the average threshold level was 50 decibels in the right ear and 48.75 decibels in the left ear, with discrimination ability of 94 percent in each ear.  

Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level I hearing loss in each ear on examination in 2005.  The VA audiometric test did not find that the Veteran's threshold levels at all frequencies used for rating purposes were 55 decibels, or more.  Similarly, he did not have thresholds at 1,000 Hz that were 30 decibels or less while at the same time having thresholds at 2,000 Hz of 70 decibels or more.  

Similarly, the testing in 2006 revealed that the Veteran had a threshold level of 47.5 decibels in the right ear and 52 decibels in the left ear, with discrimination ability of 94 percent in the left each ear and 96 percent in the right ear.  

Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level I hearing loss in each ear on examination in 2006.  The VA audiometric test did not find that the Veteran's threshold levels at all frequencies used for rating purposes were 55 decibels, or more.  Similarly, he did not have thresholds at 1,000 Hz that were 30 decibels or less while at the same time having thresholds at 2,000 Hz of 70 decibels or more.  

The private audiometric test in 2007 revealed that the average threshold level was 43 decibels in the right ear and 43 decibels in the left ear, with discrimination ability of 92 percent in each ear, although it was unclear whether the Maryland CNC test was utilized.  

In any event, using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level I hearing loss in each ear on examination in 2007.  The VA audiometric test did not find that the Veteran's threshold levels at all frequencies used for rating purposes were 55 decibels, or more.  Similarly, he did not have thresholds at 1,000 Hz that were 30 decibels or less while at the same time having thresholds at 2,000 Hz of 70 decibels or more.  Thus, even assuming, without conceding, that discrimination ability was determined by use of the Maryland CNC test, the Veteran's hearing acuity was not of such severity as to then warrant a compensable disability evaluation. 

The audiometric testing in May 2010 revealed that the Veteran had a threshold level of 58.75 decibels in the right ear and 56.25 decibels in the left ear, with discrimination ability of 86 percent in the left each ear and 84 percent in the right ear.  

Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level III hearing loss in the right ear and Level II in the left ear on examination in 2010.  The VA audiometric test did not find that the Veteran's threshold levels at all frequencies used for rating purposes were 55 decibels, or more.  Similarly, he did not have thresholds at 1,000 Hz that were 30 decibels or less while at the same time having thresholds at 2,000 Hz of 70 decibels or more.   

The audiometric testing in October 2011 revealed that the Veteran had a threshold level of 60 decibels in the right ear and 57.5 decibels in the left ear, with discrimination ability of 94 percent in each ear.  

Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level II hearing loss in the right ear and Level I in the left ear on examination in 2011.  The VA audiometric test did not find that the Veteran's threshold levels at all frequencies used for rating purposes were 55 decibels, or more.  Similarly, he did not have thresholds at 1,000 Hz that were 30 decibels or less while at the same time having thresholds at 2,000 Hz of 70 decibels or more.   

Moreover, for all of these examinations the examiner did not certify that the use of speech discrimination was not appropriate because of language difficulties, inconsistent speech discrimination scores.  In other words, because none of the audiometric tests showed that neither all four frequencies in either ear were 55 decibels or above nor were the thresholds at 1,000 Hertz 30 decibels or less and also 70 decibels or more at 2,000 Hertz, the provisions of 38 C.F.R. § 4.86(a) and (b) are not applicable.  Accordingly, for rating purposes, Table VIA may not be used in determining the proper disability rating for the Veteran.  See 38 C.F.R. § 4.85(c).  

When the auditory Levels in each ear on these examinations is applied to Table VII, a noncompensable disability evaluation, and no higher, was the appropriate disability rating for assignment.  This is because he did not have hearing acuity Level I in one ear with either Level X or XI in the other ear; or Level II in one ear with Level V or greater in the other ear; or Level III in one ear with either Level IV or V or VI in the other ear; or Level IV in one ear with either Level IV or V in the other ear.  

It is not until the April 1, 2016, VA audiology examination that the evidence shows that the Veteran was entitled to no more than a 10 percent disability evaluation.  That examination found that the Veteran had an average threshold level of 60 decibels in the right ear and 57.5 decibels in the left ear, with discrimination ability of 84 percent in the right ear and 82 percent in the left ear.  

Using Table VI, as prescribed by 38 C.F.R. § 4.85(a), the Veteran had Level III hearing loss in the right ear and Level IV in the left ear on examination on April 1, 2016.  When the auditory Levels in each ear on these examinations is applied to Table VII, a 10 percent disability evaluation, and no higher, was the appropriate disability rating for assignment.  

The VA audiometric test did not find that the Veteran's threshold levels at all frequencies used for rating purposes were 55 decibels, or more.  Similarly, he did not have thresholds at 1,000 Hz that were 30 decibels or less while at the same time having thresholds at 2,000 Hz of 70 decibels or more.  

Accordingly, given the Veteran's scores on the testing prior to April 1, 2016, the rating provisions for hearing loss do not provide for a compensable evaluation for bilateral hearing loss; and given the Veteran's scores on the testing on April 1, 2016, the rating provisions for hearing loss do not provide for a disability rating in excess of 10 percent since April 1, 2016.  

In this case, the preponderance of the evidence is against the assignment of a compensable disability rating for bilateral hearing loss prior to April 1, 2016, and against the assignment of a disability rating in excess of 10 percent since April 1, 2016, and as such further staging of the Veteran's rating for bilateral hearing loss is not warranted.  

Extraschedular Consideration

The above determination is based on consideration of the applicable provisions of VA's rating schedule.  In particular, the Board notes that the VA audiological examination reports describe the effects of the Veteran's hearing impairment on his daily life.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).

In Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) it was held that the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities.  Id.  The Court also found that in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only any service-connected disorder(s) on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Id. at 496.  

In Yancy v. McDonald, 27 Vet. App. 484, 495 (2016) the Court rejected the contention that "[e]xtraschedular referral is always raised by the record when a veteran has multiple service-connected disabilities" [and that the Federal Circuit's decision in] Johnson [v. McDonald, 762 F.3d 1362 (Fed.Cir. 2014)] does not make such a categorical holding."  Further, in discussing the collective impact of multiple service-connected disabilities as to extraschedular consideration the Board's jurisdiction was limited to only those service-connected disorders on direct appeal because it lacked jurisdiction to consider whether referral is warranted solely for any disability or combination of disabilities not in appellate status, just as it lacks jurisdiction to examine the proper schedular rating for a disability not on appeal.  Yancy, 27 Vet. App. at 496 (2016). 

"[T]he Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities."  Yancy v. McDonald, 27 Vet. App. 484, 495 (2016).  In this case, the claimant cites no evidence that either explicitly or reasonably raises the issue of how additional service-connected disabilities-which were not the subject of the decision on appeal-and the service-connected disability, the evaluation of which is addressed herein, collectively impact the disability picture in a way not contemplated by his schedular ratings.  See Yancy, 27 Vet. App. at 495-96.  

Thus, consideration is not to be given in this case to the impact of the Veteran's other service-connected disabilities of tinnitus, rated 10 percent disabling, and bilateral tinea pedis with onychomycosis, assigned a noncompensable disability rating.  

With regard to the Veteran's service-connected bilateral hearing loss, the evidence of record does not reflect that the disability picture is so exceptional as to not be contemplated by the rating schedule.  The rating criteria are definitive and provide a precise result based on audiometric test results.  The "[a]ssignment of disability ratings for hearing impairment [is] derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  It has not been alleged that there was any irregularity in VA's mechanical application of the rating schedule in this case and the Board finds that there was no such irregularity. 

The Veteran's subjective statements regarding hearing difficulty, when contrasted with the statements of the VA examiner as to the impact of the hearing loss and the repeated results of VA audiometric testing, are not sufficient to render his hearing disability as one not contemplated by the rating schedule.  Significantly, the Veteran has not stated that his hearing impairment is of such severity that it cannot be improved with the use of amplification, i.e., hearing aids, and nothing from the results of any of the repeated VA audiometric tests would suggest this.  Further, his complaints of difficulty hearing soft spoken people and hearing when using a telephone are exactly the type of impairment considered under the rating schedule.  

Furthermore, the Schedule for Rating Disabilities provides for multiple levels of compensable ratings should the Veteran's hearing loss increase in severity.  Significantly, the Schedule for Rating Disabilities provides for compensation for exceptional hearing loss situations but, as explained, the Veteran does not meet the criteria for an increased rating under these criteria.  

Superficially, the availability of a potentially higher schedular rating might not seem relevant.  However, the Court held in Thun v. Peake, 22 Vet. App. 111,115 (2008) that "[t]he threshold factor for extraschedular consideration is a finding that the evidence [] presents such an exceptional disability picture that the available [italics added] schedular evaluations [] are inadequate..."  In other words, it is not solely the adequacy of the current schedular rating(s) assigned which must be considered but the Rating Schedule as a whole as a vehicle for assigning the proper disability ratings.  Implicitly, the holding in Thun, Id., was that to limit consideration only to the criteria provided for a currently assigned rating would preclude consideration of all criteria used in even higher levels of disability ratings in determining whether the schedular criteria in the Rating Schedule are adequate.  Stated even more simply, the Court's case law has established that whether higher schedular ratings are "available" is a factor, albeit not the only factor, for consideration of whether the Rating Schedule is adequate for rating purposes (the first analytic step set forth in Thun v. Peake, 22 Vet. App. 111 (2008)).  

Moreover, under 38 C.F.R. § 4.85(g) service-connected hearing loss may, in combination with other service-connected disabilities, warrant entitlement to special monthly compensation (SMC) under 38 C.F.R. § 3.350.  

As to the contention, express or implied, that because the rating criteria are silent as to effects of occupational and daily activities, the rating schedule does not contemplate the total disability picture is insufficient to conclude that the rating criteria are inadequate because this is precisely what the rating criteria are designed to do and the appellant has not demonstrated that the rating schedule is inadequate in any way.  See 38 C.F.R. §§ 3.321(a), 4.1; see also Dedrick v. Shinseki, No. 13-1166, slip op. at 9 (U.S. Vet. App. Apr. 4, 2014)(nonprecedential memorandum decision).  

While it is true that the scheduler rating criteria do not always address the symptoms specifically described by the Veteran, this alone does not mean that the rating criteria are inadequate.  38 C.F.R. § 4.1 provides "that percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations" and that "the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected hearing loss with the established criteria found in the rating schedule.  The Board notes that the Veteran has described the functional impairment he experiences as a result of his hearing loss, as related above.  However, the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by Veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed.Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these Veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of Veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of Veterans as reflected in a real life industrial setting.  59 Fed.Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background noise is a disability picture that is considered in the current schedular rating criteria. 

To the extent that it is argued that the schedular rating criteria in general and regulations do not contemplate the functional effects of hearing impairment, including using testing conditions conducted without background noise, the Court recently rejected such an argument in Doucette v. Shulkin, 28 Vet. App. 366 (2017).  In Doucette, Id., the Court found that "the rating criteria for hearing loss contemplate the functional effects of decreased hearing and difficulty understanding" and that "when a claimant's hearing loss results in an inability to hear or understand speech or to hear other sounds in various contexts, those effects are contemplated by the schedular rating criteria."  Id.  These are the precise symptoms that the appellant in this case refers to, i.e., difficulty understanding speech and hearing various sounds in his personal life.  As found by the Court in Doucette, these symptoms are contemplated by the schedular rating criteria and do not require extraschedular evaluation.  Id.  See Anderson v. Shulkin, No. 16-0991, slip op. at 6 (U.S. Vet. App. March 31, 2017) (nonprecedential memorandum decision). 

Also, while the Veteran has reported having had dizziness, unsteadiness, and loss of balance, to the extent that he seeks to attribute this to his service-connected bilateral hearing loss, even his own statement indicates that these symptoms stem from arising too quickly, and there is otherwise no competent evidence attributing this to his service-connected hearing loss, as opposed to some other and unrelated problem.  In other words, there is no competent evidence which links such symptoms to his service-connected hearing loss such as to justify referral of the case for extraschedular consideration.  

Because the Veteran's disability picture with respect to the service-connected hearing loss is contemplated by the rating schedule, the threshold issue under Thun is not met.  Consequently, the Board finds that the Veteran's hearing loss symptomatology is fully addressed by the rating criteria under which his disability is rated.  The Board finds that the rating criteria reasonably describe and compensate the Veteran's disability level and symptomatology for his service-connected hearing loss.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  

Therefore, the Board finds that even with consideration being given to the doctrine of the favorable resolution of doubt in favor of the Veteran, the criteria for referral for extraschedular rating consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); see also 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 and Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

Service connection for bilateral foot bunions is denied.  

A compensable evaluation for bilateral hearing loss prior to April 1, 2016, is denied.  

An evaluation in excess of 10 percent for bilateral hearing loss since April 1, 2016 is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


